Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  139220 & (39)                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
  ANGELA PATREKA,                                                                                                        Justices
           Plaintiff-Appellant,
  v                                                                 SC: 139220
                                                                    COA: 284216
                                                                    Monroe CC: 05-020296-CK
  BRANDI LEIGH CORDLE and UNITED
  HEALTHCARE INSURANCE COMPANY,
            Defendants,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion to hold the plaintiff’s application for leave to
  appeal in abeyance for McCormick v Carrier (Docket No. 136738) is considered, and it is
  GRANTED. We ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2009                    _________________________________________
         d1019                                                                 Clerk